DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-25 and 27-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation 2.5 to 3.5, and the claim also recites 2.8-3.2 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation not higher than 0.01N, and the claim also recites not higher than 0.005N which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower 
Regarding claim 27, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation not more than 65%, and the claim also recites not more than 60%, 50%, and 40$ which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inooka et al. (US 4152250) hereinafter Inooka.
Regarding claim 21
A process for modifying silicate fibres with needle-shaped morphology (Col 6, ln 64-col 7, ln 1; Col 8, 51-57) comprising:
- providing silicate fibres with needle-shaped morphology comprising magnesium (Col 8, 51-57),
- suspending the silicate fibres in a suitable liquid medium to generate a suspension (Col 9, ln 43-col 10, ln 12),
- adding, to the suspension, at least one acid compound (Col 11, ln 22-45),
- further adding at least one acid compound (col 4, ln 37-39), to extract magnesium from the silicate fibres to generate modified silicate fibres (Col 11, ln 22-68), and
- separating the modified silicate fibres from the liquid medium (col 5, ln 5-8).
Inooka does not explicitly recite silicate fibers of nanometric size.
However, Inooka teaches a range of values for the size of the silicate fibers that overlaps with the claimed range (col 4, ln 37-39; col 7, ln 40-46).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the particle size as taught by Inooka that overlaps with the claimed range.
Inooka does not teach bringing the medium to a pH ranging from 2 to 4 and maintaining the medium at the pH range from 2 to 4.
However, Inooka teaches bringing the medium to a pH and maintain the pH in a range of values that overlaps with the claimed range (Col 11, ln 22-45).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the pH as taught by Inooka that overlaps with the claimed range.
Inooka does not teach that the at least one acid compound added to maintain the pH of the medium is the same as the acid compound added prior.
However, Inooka teaches the at least one acid compound as a suitable acid for use in the pretreatment of silicate fibers.
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the at least one acid compound to maintain the pH of the medium.
Inooka does not explicitly recite extracting from 10% to 70% by weight of magnesium from the silicate fibres, wherein the modified silicate fibres are substantially preserved with a crystalline structure and needle-shaped morphology.
However, Inooka teaches that the amount of magnesium removed from the silcate fibers depends on the pH of the treating solution (col 11, ln 52-58).
Since Inooka teaches the same steps and conditions as the claimed method, one of ordinary skill in the art would reasonably expect the prior art method to produce the same results as well.
Furthermore, Inooka teaches that the amount of magnesium removed affects the properties of the resulting treated silicate fiber.  If too much magnesium is removed, the structure of the silicate fiber is destroyed (Col 4, ln 40-54).  If not enough magnesium is removed, then the silicate fiber will not possess the required properties (Col 12, ln 1-6).  Therefore the amount of magnesium removed can be considered a result-effective variable.
It has been held that optimization of a result effective variable is obvious to one of ordinary skill in the art and that one would be motivated to do so in order to optimize for the structural stability and desired properties of the resulting silicate fiber.
Regarding claim 22, Inooka teaches the process of claim 21.
Inooka further teaches wherein the silicate fibres are sepiolite fibres (Col 8, 51-57).
Regarding claim 23, Inooka teaches the process of claim 21.
Inooka further teaches wherein the liquid medium is chosen from water, alcohols, ethers, ketones, and mixtures thereof (col 9, ln 52-53).
Regarding claim 24
Inooka does not explicitly recite maintaining the medium at a pH range from 2.5 to 3.5, or from 2.8 to 3.2.
However, Inooka teaches maintaining the pH in a range of values that overlaps with the claimed range (Col 11, ln 22-45).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the pH as taught by Inooka that overlaps with the claimed range.
Regarding claim 25, Inooka teaches the process of claim 21.
Inooka does not explicitly teach wherein adding the at least one acid compound to the medium results in a concentration of the at least one acid compound not higher than 0.01 N, or not higher than 0.005N.
However, Inooka teaches that increasing the concentration of the at least one acid compound results in destroying the structure of the final product (Col 4, ln 40-54).  Inooka further teaches that decreasing the concentration requires less treatment time (col 11, ln 52-58).
Therefore the concentration of the at least one acid compound can be considered a result-effective variable.
It has been held that optimization of a result effective variable is obvious to one of ordinary skill in the art and that one would be motivated to do so in order to optimize for the structural stability and treatment period of the resulting silicate fiber.
Regarding claim 28, Inooka teaches the process of claim 21.
Inooka does not teach wherein extracting continues to not more than an amount chosen from 65%, 60%, 50%, and 40% by weight of magnesium from the silicate fibres.
However, Inooka teaches that the amount of magnesium removed from the silcate fibers depends on the pH of the treating solution (col 11, ln 52-58).
Since Inooka teaches the same steps and conditions as the claimed method, one of ordinary skill in the art would reasonably expect the prior art method to produce the same results as well.
Furthermore, Inooka teaches that the amount of magnesium removed affects the properties of the resulting treated silicate fiber.  If too much magnesium is removed, the structure of the silicate fiber is destroyed (Col 4, ln 40-54).  If not enough magnesium is removed, then the silicate fiber will not possess the required properties (Col 12, ln 1-6).  Therefore the amount of magnesium removed can be considered a result-effective variable.
It has been held that optimization of a result effective variable is obvious to one of ordinary skill in the art and that one would be motivated to do so in order to optimize for the structural stability and desired properties of the resulting silicate fiber.
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inooka in view of Hernandez as applied to claim 26 above, and further in view of Blok et al. (US 2017/0292013) hereinafter Blok.
Regarding claim 26, Inooka teaches the process of claim 21.
Inooka does not teach adding a silanising agent to the suspension.
In the same field of endeavor regarding silica products, Blok teaches TESPT and TESPD as appropriate silane coupling agents for use with silica fillers for the motivation of facilitating stable chemical and/or physical interaction between two otherwise non-interacting species ([0071, 0074])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the silanising agent as taught by Inooka in view of Hernandez with the TESPT or TESPD as taught by Blok in order to facilitate stable chemical and/or physical interaction between two otherwise non-interacting species.
Regarding claim 27, Inooka in view of Blok teaches the process of claim 26.
Blok further teaches wherein the silanising agent is chosen from bis-(triethoxysilylpropyl)disulphide (TESPD), bis[3- (triethoxysilyl)propyl]tetrasulphide (TESPT), 3-thio-octanoyl-1-propyltriethoxysilane (NXT), Me2Si(OEt)2, Me2PhSiCI, and Ph2SiCl2, more preferably chosen from TESPD and TESPT.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743